Hill, C. J.
It appears, from the recitals in the bill of exceptions, that the judge of the superior court overruled and dismissed the certiorari, not on the merits, but solely on the ground that the answer of the magistrate did not show that final judgment had been rendered in the case. The certified copy of the proceedings, sent up by the magistrate as a part of his answer, shows that a final judgment was rendered in the case in the court below; and this has been held by this court and the Supreme Court to be a sufficient verification of that fact. Georgia Southern & Fla. Ry. Co. v. Goodman, 4 Ga. 631 (62 S. E. 97); Brown v. Atlanta, 123 Ga. 499 (51 S. E. 507). Judgment reversed.